Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

DONALD J. TRUMP FOR
PRESIDENT, INC., et al.,

Plaintiffs,

Civil Action No. 4:20-cv-02078-

v. MWB

KATHY BOOCKVAR, in her capacity
as Secretary of the Commonwealth of
Pennsylvania, et al.,

Judge Matthew W. Brann

Defendants.

Newer Nee Nee Nee Nene Nee Nene Nome” eee” eee Sere” nee See nee”

 

SECRETARY OF THE COMMONWEALTH KATHY BOOCKVAR’S
REPLY BRIEF IN SUPPORT OF MOTION TO DISMISS

Plaintiffs’ Amended Complaint must be dismissed under settled law as there
is no justification on any level for the radical disenfranchisement they seek. There
is no allegation in the Amended Complaint that any of the more than 6.8 million
votes in this fair, free, and open election was cast by anyone other than a qualified
Pennsylvania elector and Plaintiffs admitted at oral argument that they are not
alleging any voter fraud.

Plaintiffs’ Opposition confirms what a half day of oral argument already made
clear: Plaintiffs’ lone remaining federal Equal Protection claim cannot proceed.

First, Plaintiffs lack standing to pursue their generalized grievance that certain
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 2 of 17

county boards of elections afforded greater opportunity for qualified electors to cast
their votes on election day. And the harm alleged—failure to comply with the
Election Code—is not a concrete injury cognizable under the Equal Protection
Clause. Second, Plaintiffs fail to allege a viable Equal Protection claim.
Pennsylvania’s decentralized election system expressly authorizes county boards to
make and issue rules for the guidance of electors and the notice procedures at issue
do not in any way burden the right to vote (in fact, they enfranchise voting) and are
rationally related to legitimate government interests. Third, the injunctive relief
sought is unavailable. There is no authority for Plaintiffs’ attempt to disenfranchise
every Pennsylvania voter and invalidate the election results for every federal and
statewide race in the Commonwealth. Fourth, the Trump campaign litigated and
lost challenges to these same notice procedures in state court and are barred by the
Rooker-Feldman doctrine from relitigating the challenges here. This Court should
abstain in favor of these state court processes.

The law is clear and settled and Plaintiffs’ answers to the Court’s questions
during oral argument revealed the incurable defects in the Amended Complaint.
The Court should dismiss this action with prejudice.

I. Plaintiffs Lack Standing.

Controlling precedent dictates that Plaintiffs lack standing to pursue their

Equal Protection claim. Plaintiffs’ Opposition offers nothing to suggest otherwise.
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 3 of 17

With respect to the individual voter Plaintiffs, Plaintiffs argue that their home
counties (Lancaster and Fayette, respectively) rejected their ballots and that this is
personal disadvantage that confers standing. Pls.’ Opp’n at 12-13. But this is not
the basis for their equal protection claim. Rather than sue the counties that rejected
their votes, Plaintiffs brought this action against other counties for allowing other
voters in those counties to allegedly “cure” their ballots before the close of the polls.
Their claim is that the defective ballots cast by Mr. Henry and Mr. Roberts were
properly rejected, not that they should have been counted. See, e.g., Am. Compl. §
158 (Mr. Henry’s vote was “rejected as having been improperly cast and thus void”).
They are not alleging vote denial—for which they would have had to sue the counties
that actually denied their votes—but rather vote dilution—tat their would-be votes
were diluted by alleged invalid ballots cast in other counties in purported violation
of state law, see, e.g, Am. Compl. § 102. Bognet makes perfectly clear that alleged
violation of state law is not a concrete injury for purposes of the Equal Protection
Clause and instead constitutes a generalized grievance common to all members of
the public that does not confer Article III standing. Bognet v. Secretary of the
Commonwealth of Pennsylvania, --- F.3d ---, 2020 WL 6686120, at *9-14 (3d Cir.
Nov. 13, 2020); see also Pa. Voters Alliance v. Centre Cty., --- F. Supp. 3d ----, 2020
WL 6158309, at *4-5 (M.D. Pa. Oct. 21, 2020) (allegation that plaintiffs’ vote will

be diluted is “precisely the kind of undifferentiated, generalized grievance about the

 
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 4 of 17

conduct of government that [the Supreme Court has] refused to countenance in the
past”) (citation omitted), appeal docketed, No. 20-3175 (3d Cir. 2020).

The Trump Campaign also lack standing. Notwithstanding the hyperbolic and
fanciful numbers bandied about during oral argument, the Trump Campaign does
not allege that the limited number of ballots that were “cured” and subsequently
counted in the Defendant counties were “sufficient in number to change the outcome
of the election” to President Trump’s advantage. Bognet, 2020 WL 6686120, at *8.
In fact, the Trump Campaign’s allegations regarding the notice-and-cure practices
in the Defendant counties are exceedingly bare—they allege that only one of the
Defendant counties (Philadelphia) notified voters of such option and “allowed”
voters to cure their ballots defects. And for the other six Defendant counties, the
Trump Campaign makes no such allegations whatsoever, and certainly no
allegations that would suggest “cured” votes were cast and counted in sufficient
number to affect the outcome of the election. As a result, the Trump Campaign lacks
standing. See Bognet, 2020 WL 6686120, at *8 (“[F]or [a candidate] to have
standing to enjoin the counting of ballots [alleged to be invalid], such votes would
have to be sufficient in number to change the outcome of the election... .”).

The Trump Campaign is also wide of the mark in arguing so-called
“competitive standing.” Pls.’ Opp’n at 11. As in Bognet, the Trump Campaign does

not and cannot explain how counting more votes would lead to a Jess competitive
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 5 of 17

race. Id. Moreover, the cases Plaintiffs cite involve challenges to ballot access and
ballot order, neither of which is an issue here. See Pavek v. Donald J. Trump for
President, Inc., 967 F.3d 905 (8th Cir. 2020) (ballot order); Green Party of
Tennessee v. Hargett, 767 F.3d 533 (6th Cir. 2014) (ballot access); Drake v. Obama,
664 F.3d 774 (9th Cir. 2011) (eligibility to hold office); Texas Democratic Party v.
Benkiser, 459 F.3d 583 (Sth Cir. 2006) (eligibility to appear on ballot); Schulz v.
Williams, 44 F.3d 48 (2d Cir. 1994) (placement on ballot); Fulani v. Hogsett, 917
F.2d 1028 (7th Cir. 1990) (challenge to candidate appearing on ballot); Nelson v.
Warner, --- F. Supp. 3d ---, 2020 WL 4582414 (S.D. W.Va. Aug. 10, 2020) (ballot
order), ), appeal docketed, No. 20-1860 (4th Cir. Aug. 11, 2020).! Because the
standing inquiry is particular to the claim alleged in the complaint, In re Schering
Plough Corp. Intron/Temodar Consumer Class Action, 678 F.3d 235, 245 (3d Cir.
2012), these cases are simply not relevant and do not support Plaintiffs’ claim to
standing on their entirely different vote dilution theory.

Nor does Marks v. Stinson establish standing. That case involved an alleged
conspiracy between election officials and a candidate to fraudulently obtain and fill

out absentee ballots—a materially different set of allegations from those in the First

 

1 Plaintiffs also cite Hotze v. Hollins, No. 4:20-cv-03709, 2020 WL 6437668
(S.D. Tex. Nov. 2, 2020), see Pls.’ Opp’n at 4, a case that supports the Secretary.
Hotze holds that candidates lack standing to bring an equal protection claim
premised on alleged violations of state election law. 2020 WL 6437668, at *2.

5
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 6 of 17

Amended Complaint. Marks v. Stinson, 19 F.3d 873 (3d Cir. 1994). The district
court in Marks rejected a challenge to standing without an explanation or discussion,
1994 WL 47710, at *11 (E.D. Pa. Feb. 18, 1994) (ruling on motion for preliminary
injunction); 1994 WL 37722 (E.D. Pa. Feb. 7, 1994) (ruling on motion to dismiss),
and the Third Circuit never addressed standing. The district court decisions have no
persuasive value to the standing question given the lack of any analysis of the issue
and the completely different set of allegations. Bognet, not a dated district court
decision, is controlling and requires the conclusion that Plaintiffs lack standing to
bring their vote dilution claim.

Plaintiffs’ gripe is that some counties informed voters of their right to cast
provisional ballots (allegedly contrary to the Election Code) and that this had the
effect of diluting votes in counties that did not inform voters of such an opportunity.
As Judge Ranjan reasoned in rejecting the Trump Campaign’s similar challenge to
county procedures on use of drop boxes, the flaw in this theory is that any resulting
vote dilution is “distributed equally across the electorate as a whole ... [This is

not an equal protection issue.” Donald J. Trump for President, Inc. v. Boockvar, --

- F. Supp. 3d ---, 2020 WL 5997680, at *43 (W.D. Pa. Oct. 10, 2020) (emphasis in

 

2 Contrary to Plaintiffs’ argument, the Election Code specifically authorizes
mail-in voters to vote by provisional ballot if their mail-in ballots are rejected. 25
P.S. § 3150.16(b)(2). The Trump Campaign’s election-day challenges to the notice
and provisional ballot procedure have all been rejected. Plaintiffs have no claim.

6

 
Case 4:20-cv-02078-MWB Document176 Filed 11/19/20 Page 7 of 17

original). Similarly, in Bognet, the Third Circuit rejected an equal protection
challenge to the judicial extension of the ballot receipt deadline on the grounds that
any alleged vote dilution resulting from the extension “is suffered equally by all
voters.” 2020 WL 6686120, at *12. Bognet sounds the death knell for Plaintiffs’
equal protection claim from both a standing perspective and a substantive
perspective.

II. Plaintiffs Fail To State an Equal Protection Claim.

Plaintiffs devote just a single paragraph in their Opposition to the viability of
their equal protection claim, suggesting that any alleged unequal treatment must
necessarily mean a Violation of equal protection. Pls.’ Opp’n at 29. That is simply
not the law. Beyond ignoring the basic elements of an equal protection claim,
Plaintiffs ignore the substantial authority cited by the Secretary holding that an
expansion of voting opportunities does not burden the right to vote, see Secretary
Boockvar’s Supp. Br. at 24-26, and that local variations in election procedures are
permissible and rational, id., at 26-29. Plaintiffs’ Opposition confirms what oral
argument made clear: Plaintiffs fail to state an Equal Protection claim.

At most, Plaintiffs are attempting to challenge “[t]he use of notice/cure
procedures” that varied across counties. Pls.’ Opp’n at 29 (emphasis added). As a
matter of federal constitutional law, it is settled that such variation in election

“procedures” across counties in a state, having nothing to do with the actual counting
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 8 of 17

of votes, does not run afoul of the Equal Protection Clause. See Donald J. Trump
for President, Inc. v. Boockvar, --- F. Supp. 3d ---, 2020 WL 5997680, at *44 (W.D.
Pa. Oct. 10, 2020) (“[C]ounties may, consistent with equal protection, employ
entirely different election procedures and voting systems within a single state....”).°

Plaintiffs also wholly ignore the applicable standard of review. As set forth
in the Secretary’s opening memorandum, because Plaintiffs do not—and cannot—
demonstrate any burden on the votes of citizens in those counties that opted not to
notify their voters of mail-in ballot defects by other counties exercising such
franchise-enhancing procedures, such procedures are subject to rational basis
review, not strict scrutiny—which Plaintiffs never contest. See ECF No. 143 at 23-
25 (citing Obama for Am. v. Husted, 697 F.3d 423, 429 (6th Cir. 2012)); see also
Biener y. Calio, 361 F.3d 206, 214 (3d Cir. 2004) (applying rational basis where

there was no showing of an “infringement on the fundamental right to vote.”),

 

3 See also, e.g., Wexler v. Anderson, 452 F.3d 1226, 1231-33 (11th Cir. 2006)
(“[L]ocal variety in voting systems can be justified by concerns about cost, the
potential value of innovation, and so on.”); Short v. Brown, 893 F.3d 671, 679 (9th
Cir. 2018) (“Nothing in the Constitution, the Supreme Court's controlling precedent,
or our case law suggests that we can micromanage a state's election process to this
degree.”); Ron Barber for Cong. v. Bennett, No. 14-2489, 2014 WL 6694451, at *5
(D. Ariz. Nov. 27, 2014) (“[TJhe [Bush v. Gore] Court did not invalidate different
county systems regarding implementation of election procedures.”); Tex.
Democratic Party v. Williams, No. 07-115, 2007 WL 9710211, at n.4 (W.D. Tex.
Aug. 16, 2007) (“In Bush v. Gore, the Supreme Court specifically noted: “The
question before the Court is not whether local entities, in the exercise of their
expertise, may develop different systems for implementing elections.’”).

8
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 9 of 17

Boockvar, 2020 WL 5997680, at *66 (finding “a deferential standard of review
should apply” where challenged practice “does not... burden any of Plaintiffs’
fundamental constitutional rights.”). As the Secretary previously briefed—and
which, again, Plaintiffs never contest—there are numerous valid reasons a county
may adopt such procedures, not the least of which is to ensure that their citizens’
participation in an election is not cancelled. Sec’y Boockvar’s Supp. Br. at 25.
Because local variations in notification procedures are perfectly permissible and
rational, they cannot constitute an Equal Protection violation.

Fundamentally, Plaintiffs fail to explain how one county’s notification to
voters in alleged violation of state law can morph to a federal constitutional
violation. For instance, the Election Code, as interpreted by the Pennsylvania
Supreme Court, requires that voters return their ballots in a “secrecy” envelope. If
a county counted ballots returned without such an envelope (in violation of the

Pennsylvania Supreme Court’s decision and the Secretary’s clear guidance*

 

4 Plaintiffs accuse Secretary Boockvar of “advocating state officials should
count more mail ballots than the law allows to favor Democrats.” Pls.’ Opp’n at 5.
Plaintiffs’ irresponsible effort to inject discrimination into this action by way of an
offhand comment in a brief is improper. The word discrimination does not appear
in the Amended Complaint and Plaintiffs cannot supplement their pleading through
unsupported and unsupportable assertions in a brief. See Com. of Pa. ex rel.
Zimmerman y. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988). Plaintiffs’ attack on
Secretary Boockvar is baseless and unhinged. Contrary to Plaintiffs’ assertion, the
September 28, 2020 guidance did not recommend “that mail-in and absentee ballots
returned without inner secrecy envelopes should be counted.” Pls.’ Opp’n Br. at 5.

9

 
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 10 of 17

following that decision), Plaintiffs’ remedy is to sue that county to prohibit such
practice, not to run to federal court to manufacture a non-existent federal claim.
Such a situation is readily distinguishable from the “standardless” process found in
Bush y. Gore, cited by Plaintiffs. Pls.’ Opp’n Br. at 13. Such deviations from the
Code (to the extent they occurred) are not Equal Protection violations.

Plaintiffs take great liberties in their brief and at oral argument in their
mischaracterizations of Bush v. Gore. That case is expressly “limited to [its] present
circumstances,” 531 U.S. at 109, and those circumstances are in no way analogous
to the circumstances here. Unlike in Bush v. Gore where the Florida Supreme Court
ordered a “standardless manual recount[]” of votes in certain counties without a
uniform standard resulting in some votes being weighed differently than others, 531
USS. at 103, the Plaintiffs in this case are alleging that the county election boards in
the defendant counties implemented certain notice procedures that they claim failed
to conform to the Election Code. Bush v. Gore does not address this situation. To
the contrary, the Supreme Court made clear that its decision was based on

differences in the treatment of votes between counties, not on differences in county

 

The guidance says exactly the opposite. It directs: “The Pennsylvania Supreme
Court held on September 17, 2020, that any ballot that is not returned in the official
ballot envelope (secrecy envelope) must be set aside and declared void.... In
accordance with that ruling, all ballots that are not returned within the inner envelope
must be set aside and may not be counted. ...” See Guidance Concerning Civilian
Absentee and Mail-in Ballot Procedures, September 28, 2020 at 5 (emphasis added).

10
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 11 of 17

election procedures. In fact, the Supreme Court took pains to clarify that it was not
addressing “whether local entities, in the exercise of their expertise, may develop
different systems for implementing elections.” 531 U.S. at 109. Bush v. Gore is not
a magical “get out of defeat free card” that justifies disenfranchising millions of
Pennsylvania voters.

Ill. Plaintiffs Do Not Plead a Plausible Entitlement to Injunctive Relief.

Plaintiffs make no effort to address the substantial authority cited by Secretary
Boockvar which establishes that the injunctive relief they seek—disenfranchisement
of every single Pennsylvania voter—is simply not available to them as a matter of
law. Secretary Boockvar’s Supp. Br. at 31-34. Instead, they offer a misreading of
Marks, suggesting that unlawfully cast ballots may be “discard[ed].” Pls.’ Opp’n
Br. at 29. This is not even what Marks says. The Third Circuit was clear that not
even massive ballot fraud, deception and forgery—none of which are alleged or can
be alleged here—can justify a federal court order disenfranchising all voters or
| compelling certification of the losing candidate. Marks, 19 F.3d at 887-88.
Plaintiffs cite no authority for the drastic relief they seek and there is no such
authority. As Chief Justice Saylor aptly recognized in his dissenting opinion in the
poll observer case, “short of demonstrated fraud, the notion that presumptively valid
ballots cast by the Pennsylvania electorate would be disregarded based on isolated

procedural irregularities that have been redressed—thus disenfranchising potentially

11
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 12 of 17

thousands of voters—is misguided.” In re Canvassing Observation Appeal, --- A.3d
---, 2020 WL 6737460 (Pa. Nov. 13, 2020) (Saylor, C.J., dissenting). Plaintiffs
plainly fail to allege a plausible claim for injunctive relief.

IV. Plaintiffs’ Claim Is Barred by the Rooker-Feldman Doctrine and
Dismissal Is Warranted Under Abstention Doctrines.

The Trump campaign does not deny that it actually litigated the propriety of
the procedures at issue here—identifying voters whose ballots were rejected and
offering them an opportunity to cast a provisional ballot on election day—and lost
those challenges in state court. Instead, they contend that Rooker-Feldman does not
apply because they are not seeking to collaterally appeal the adverse state rulings.
Pls.’ Opp’n at 24. But this is exactly what they’re doing. Plaintiffs’ Equal Protection
claim is based on their view that the Election Code does not allow for the notice
provided by Defendant counties. Am. Compl. {] 126-31. Because success on their
constitutional claim would require this Court to find that the Election Code does not

allow notice to voters or an opportunity to cast a provisional ballot, Plaintiffs are

 

5 While nominally seeking to restrain conduct, the ultimate thrust of the relief
requested in the First Amended Complaint is to mandate a different election outcome
by invaliding ballots. See Am. Compl. { 11 & p. 62. Contrary to Plaintiffs’
argument, Pls.’ Opp’n at 31-32, sovereign immunity bars such claims seeking
mandatory injunctions to compel affirmative action by Commonwealth
officials. See, e.g., Youst v. Pa. Dept. of Transp., 739 A.2d 625, 627 (Pa. Cmwlth.
1999) (sovereign immunity bars “claims seeking affirmative action by way of
injunctive relief’) (citation omitted); see also 1 Pa. C.S. § 2310.

12
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 13 of 17

asking this Court to review and reject the adverse state court determinations. Under
the reasoning in the Ludwig decision they cite, Plaintiffs’ equal protection claim falls
squarely within the bounds of Rooker-Feldman. See Ludwig v. Berks County, Pa.,
313 F. App’x 479, 481 (3d Cir. 2008) (“Because a ruling that [plaintiff's] due process
rights were violated . . . would have required the District Court to find that the state
court judgement was erroneous, the Rooker-Feldman doctrine bars [plaintiff s]
claims .. . .”); see also ITT Corp. v. Intelnet Int'l, 366 F.3d 205, 210 (3d Cir. 2004)
Stein v. Cortes, 223 F. Supp. 3d 423, 435 (E.D. Pa. 2016) (dismissing constitutional
claims challenging election results which amounted to request to overrule state court
decision denying recount). The Court should dismiss this action on this basis alone.

Multiple abstention doctrines also require this Court to defer to state court
adjudications and statutory election challenge procedures. Abstention would allow
this Court to refrain from “deciding a federal constitutional question when the case
may be disposed on questions of state law,” avoid “needless conflict with the
administration by a state of its own affairs,” and minimize “duplicative litigation.”
Chiropractic Am. v. Lavecchia, 180 F.3d 99, 103 (3d Cir. 1999) (citations omitted).
Plaintiffs try to resist application of the Pullman, Burford, and Colorado River
abstention doctrines by arguing, in conclusory fashion, that their assertion of federal
constitutional claims is somehow solely dispositive. Pls.’ Opp’n at 20, 23, and 25.

But Plaintiffs ignore the state court proceedings already initiated on this exact issue,

13
Case 4:20-cv-02078-MWB Document176 Filed 11/19/20 Page 14 of 17

and for purposes of Colorado River and Burford abstention, the statutory scheme
established by the Election Code for challenging provisional ballots cast by voters
who sought to cure their mail-in ballots, 25 P.S. § 3050(a.4)(4), and the election
contest procedure which may be invoked “wherein it is claimed that the . . . election
is illegal... .” 25 P.S. § 3456. The availability of these procedures favors abstention.

V. Plaintiffs’ Opposition Raises a Host of Irrelevant Issues.

In a last gasp effort to avoid dismissal of the Amended Complaint, Plaintiffs’
Opposition introduces or seeks to introduce a host of claims, allegations and

arguments not in the Amended Complaint.° For example:

e Plaintiffs argue that Defendants engaged in an illegal scheme favoring
President-Elect Biden over Donald Trump. No such allegations are in the
Amended Complaint or are possible.

e Plaintiffs argue due process violations based on observer access, see Pls.’
Opp’n Br. at 9-10, even though they withdrew these claims.’

 

s Plaintiffs complaint has been a moving target. On November 13, they told the
Court and the Defendants that the “core allegations in this case” are the allegations
in the Amended Complaint, ie. “that Pennsylvania election officials mis-
administered Pennsylvania’s 2020 general election by (1) counting unlawful ballots
and (2) counting ballots using processes that differed substantially across counties.”
(Response to Notice of Supp. Authority) (ECF No. 124). Yesterday, they stated that
“they intend to stand on the proposed Second Amended Complaint, not the Amended
Complaint currently at issue.” Pls.” Opp’n Br. at 3. The First Amended Complaint
is operative and cannot be “amended” through an opposition brief that alternately
and unfairly cites to both the original complaint and amended complaint.

7 Any effort to re-introduce those withdrawn allegations would be futile. There
is no fundamental right to poll watch or watch ballot canvassing. See Pa.
Democratic Party v. Boockvar, 238 A.3d 345, 385 (Pa. 2020) (right to serve as a poll
watcher “is conferred by statute”); Boockvar, 2020 WL 5554644, at *30. Rather,
poll- or canvass-watching rights are created and governed by state law. And the
Pennsylvania Supreme Court made clear in its opinion earlier this week that state

14
Case 4:20-cv-02078-MWB Document176 Filed 11/19/20 Page 15 of 17

e Plaintiffs argue that Defendants engaged in a scheme designed to exclude
Republican/Trump observers. Pls.’ Opp’n at 9, 29. In fact, all political
parties had equal access and the Pennsylvania Supreme Court made clear
this week that the level of access that the Trump Campaign challenged
comported with state law.

e Plaintiffs argue that “government officials discriminat[ed] against
Republican voters.” Pls.’ Opp’n at 10. No such allegation appears in the
Amended Complaint and no such allegations are possible. In fact, the
Republican candidates won the Auditor General and State Treasurer races.

Plaintiffs’ most recent filings make their intent plain: recognizing they are unlikely
to win Pennsylvania’s presidential electors by popular vote, Plaintiffs ask this Court
to simply “declare Trump the winner.” Pls.’ Opp’n at 4. In doing so, they attempt
to fabricate a criminal conspiracy between the Secretary and certain Pennsylvania
counties to steal the election—an outrageous charge that has no basis in fact. Enough
is enough. The Court should not countenance this bald-faced attempt to overturn the

will of the Pennsylvania electorate.

 

law does not guarantee a particular degree of access to canvass observers. In re
Canvassing Observation Appeal of: City of Philadelphia Bd. of Elections, 2020 WL
6737895, at *9. Accordingly, any effort to re-introduce such allegations would be
futile and should not be allowed. See Conde-Shenery v. Snow, No. 19-929, 2019
WL 2399720, at *1 (M.D. Pa. 2019) (“An amendment is futile when ‘the complaint,
as amended, would fail to state a claim upon which relief could be granted.”).

15
Case 4:20-cv-02078-MWB Document176 Filed 11/19/20 Page 16 of 17

Dated: November 19, 2020

 

 

Respectfully submitted,
MYERS BRIER & KELLY LLP PENNSYLVANIA OFFICE OF
ATTORNEY GENERAL
By: Daniel T. Brier By: /s/Keli M. Neary
Daniel T. Brier Keli M. Neary
Donna A. Walsh Karen M. Romano
John B. Dempsey 15th Floor, Strawberry Square
425 Spruce Street, Suite 200 Harrisburg, PA 17120
Scranton, PA 18503 (717) 787-2717 (telephone)
(570) 342-6100 (telephone) (717) 772-4526 (facsimile)
(570) 342-6147 (facsimile) kromano@attorneygeneral.gov
dbrier@mbklaw.com kneary@attorneygeneral.gov
dwalsh@mbklaw.com
jdempsey@mbklaw.com

Counsel for Kathy Boockvar
Secretary of the Commonwealth of Pennsylvania
Case 4:20-cv-02078-MWB Document 176 Filed 11/19/20 Page 17 of 17

CERTIFICATE OF SERVICE
[hereby certify that on November 19, 2020, a copy of the foregoing was filed
electronically. Notice of this filing will be sent to all parties who have appeared in
this action via the Court’s electronic filing system. Parties may access this filing

through the Court’s system.

/s/ Daniel T. Brier
